Citation Nr: 1205097	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for post operative tonsillectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the August 2005 decision the RO denied the Veteran a compensable rating for his post-operative tonsillectomy.  

The Veteran testified before the undersigned in April 2010.  In June 2010 the Board remanded the issue on appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, after a careful review of the Veteran's claims file the Board finds that once again the issue on appeal must be remanded for further development. 

In June 2010 the Board remanded the issue on appeal for further development; specifically, in order for the Veteran to be afforded additional notice and to be afforded a new VA examination.  The Board found that the VA examinations in June 2005 and April 2009 were inadequate and did not provide sufficient information to assess the current severity of the Veteran's post operative tonsillectomy.  It was noted that the examiner in June 2005 did not review the claims file or offer any assessment or opinion as to the relationship, if any, between the findings and diagnoses on examination and the Veteran's post operative tonsillectomy.  Moreover, the April 2009 VA examiner related the Veteran's pharyngalgia and dysphagia to the service-connected tonsillectomy but she did not offer any analysis or rationale for her conclusion.  The Board remanded because the clinical findings and conflicting medical opinions of record and found that that the evidence of record did not provide sufficient information to assess the current severity of the Veteran's post operative tonsillectomy.

In compliance with the June 2010 remand the Veteran was afforded a new VA examination in August 2010; the VA examiner stated that there were no residuals of an injury to the pharynx and that the Veteran felt as if he had something stuck in the back of his throat and could not get it up.  The RO then sent the Veteran's claims file back to the VA examiner in order for the examiner to give a detailed opinion and description of any residuals of the tonsillectomy.  In a September 2011 VA addendum the examiner stated that it was less likely as not that there were residuals of the tonsillectomy (i.e. there was no pharyngalgia and/or dysphagia).  

In January 2012 the Veteran's representative asserted that the August 2010 VA examination and accompanying September 2011 addendum were inadequate because the VA examiner failed to explain why the Veteran no longer had an active problem of the pharynalgia.  The Board finds that the June 2010 VA examination and accompanying September 2011 addendum did not comply with the June 2010 Board remand, another addendum must be secured or and the Veteran must once again be afforded a new VA examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  The VA examiner must provide detailed description of all residuals of the Veteran's post operative tonsillectomy, and indicate whether any identified pharyngalgia and/or dysphagia are residuals of the tonsillectomy.  If the Veteran is found to  have no residuals of his tonsillectomy then the VA examiner must discuss in detail why there are no residuals at this time compared to the previous VA examinations.   

The Board notes that the Veteran is currently rated a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6516, which is the diagnostic criteria concerning chronic laryngitis.  The schedular criteria of Diagnostic Code 6516 provide a 10 percent rating for chronic laryngitis with hoarseness, with inflammation of cords or mucous membrane.  The highest schedular rating, 30 percent, is assigned in cases of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Return the Veteran's claims file to the examiner who conducted the June 2010 examination. If that examiner is no longer available, schedule the Veteran for a VA otolaryngology examination to determine the residuals and current severity of his post operative tonsillectomy, to include whether any reported pharyngalgia and/or dysphagia are residuals of or related to the service-connected disability.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  If a new examination is necessary, all appropriate testing should be undertaken in connection with this examination, including laryngoscope. 

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

a) The examiner should provide a detailed description of all residuals of the Veteran's post operative tonsillectomy and specifically address the following:
 
i) Whether the Veteran has chronic laryngitis with hoarseness, with inflammation of the cords or mucous membrane.

ii) Whether the Veteran has hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

iii) Indicate whether any identified pharyngalgia and/or dysphagia are residuals of the tonsillectomy. 

b) If the Veteran is found to have no current residuals of his tonsillectomy, then the VA examiner must discuss in detail if the residuals found at the previous VA examinations (June 2005 and April 2009 and discussed both above and in the June 2010 Board remand) have resolved. 

c) The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.








							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


